Exhibit 10.6

MEZZANINE PROMISSORY NOTE A-1

 

$27,500,000.00    New York, New York    January 24, 2019

FOR VALUE RECEIVED, SST II MEZZ BORROWER, LLC, a Delaware limited liability
company (“SST II Mezz Borrower”), SST II TRS MEZZ, LLC, a Delaware limited
liability company (“SST II TRS Mezz Borrower”), SSGT TRS MEZZ, LLC, a Delaware
limited liability company (“SSGT TRS Mezz Borrower”; SST II Mezz Borrower, SST
II TRS Mezz Borrower and SSGT TRS Mezz Borrower are each an “Individual
Borrower”, and jointly, severally and collectively, “Borrower”), each having an
address at 10 Terrace Road, Ladera Ranch, CA 92694, as maker, unconditionally
promises to pay to KEYBANK NATIONAL ASSOCIATION, a national banking association,
having an address at 11501 Outlook, Suite 300, Overland Park, Kansas 66211
(together with its successors and assigns, “A-1 Lender”), or at such other place
as the holder hereof may from time to time designate in writing, the principal
amount of TWENTY-SEVEN MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($27,500,000.00) (the “Loan”), or so much thereof as is advanced, in lawful
money of the United States of America, with interest thereon at the rate
provided in that certain Mezzanine Loan Agreement dated as of the date hereof,
between Borrower, as borrower, and A-1 Lender and Citigroup Global Markets
Realty Corp. (“A-2 Lender”, together with A-1 Lender and their respective
successors and/or assigns, “Lender”), as lenders (together with all amendments,
extensions, renewals, modifications, consolidations, substitutions, replacements
and restatements thereof, the “Loan Agreement”). Borrower promises to pay such
outstanding principal and interest as and when required by and in accordance
with the terms of this Mezzanine Promissory Note (as amended, restated,
supplemented, increased, extended, split or otherwise modified from time to
time, this “Note”) and the Loan Agreement. All capitalized terms not defined
herein shall have the respective meanings set forth in the Loan Agreement.

1. This Note, together with that certain Mezzanine Promissory Note A-2 of even
date herewith from Borrower to A-2 Lender in the stated principal amount of
$27,500,000.00 (as amended, restated, supplemented, increased, extended, split
or otherwise modified from time to time, “Note A-2”) (i) is being executed and
delivered pursuant to the Loan Agreement, (ii) is the “Note” referred to in the
Loan Agreement, and (iii) is secured by, among other things, the Pledge
Agreement and the other Loan Documents. All of the terms, covenants and
conditions contained in the Loan Agreement, the Pledge Agreement and the other
Loan Documents are hereby made part of this Note to the same extent and with the
same force as if they were fully set forth herein. In the event of a conflict or
inconsistency between the terms of this Note and the Loan Agreement, the terms
and provisions of the Loan Agreement shall govern.

2. Upon the occurrence of an Event of Default, then subject to and in accordance
with the Loan Agreement, all obligations outstanding hereunder and under the
Loan Agreement and other Loan Documents shall become immediately due and
payable, and Lender shall have all rights and remedies provided for or available
under the Loan Documents or applicable law.



--------------------------------------------------------------------------------

3. Borrower (on behalf of itself and its successors and assigns) hereby waives
presentment and demand for payment, notice of dishonor, notice of intention to
accelerate, notice of acceleration, protest and notice of protest and
non-payment and all other notices of any kind, other than any notices otherwise
expressly required under this Note, the Loan Agreement or any other Loan
Document. No notice to or demand on Borrower shall be deemed to be a waiver of
the obligation of Borrower or of the right of Lender to take further action
without further notice or demand as provided for in this Note, the Loan
Agreement or the other Loan Documents.

4. Borrower (on behalf of itself and its successors and assigns) hereby
expressly waives the right to prepay the obligations evidenced hereby in whole
or part without penalty (except to the extent expressly provided in the Loan
Agreement), and expressly agrees to pay the amounts required herein in the event
of an acceleration of the Loan in accordance with the Loan Agreement. Borrower
agrees that the Spread Maintenance Premium, if any, required under the Loan
Agreement, is reasonable. Borrower has given individual weight to the
consideration in this transaction for this waiver and agreement. Borrower hereby
expressly waives the benefit of any applicable law to the contrary, including
California Civil Code Section 2954.10, and all other statutes, principles, and
rules of law of similar effect. By signing this provision in the space provided
below, Borrower hereby declares that Lender’s agreement to make the subject Loan
at the interest rate and for the term set forth in this Note, the Loan
Agreement, and the other Loan Documents, constitutes adequate consideration,
given individual weight by the undersigned, for this waiver and agreement.

[ACKNOWLEDGMENT AND ACCEPTANCE FOLLOWS ON NEXT PAGE]

 

2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED: SST II MEZZ BORROWER, LLC, a Delaware limited
liability company By:   Strategic Storage Trust II, Inc., a Maryland
corporation, its Manager   By:  

/s/ Michael S. McClure

  Name:     Michael S. McClure   Title:     President

 

SST II TRS MEZZ, LLC, a Delaware limited liability company By:   Strategic
Storage TRS II, Inc.,   a Delaware corporation, its Manager   By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

 

SSGT TRS MEZZ, LLC, a Delaware limited liability company By:   SS Growth TRS,
Inc.,   a Delaware corporation, its Manager   By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

Mezzanine Promissory Note – SST II 2019

Acknowledgement



--------------------------------------------------------------------------------

5. THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER (AND LENDER BY ITS ACCEPTANCE OF THIS
NOTE) HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE
LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE, AND THIS NOTE SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT
TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

6. The provisions of Article XII of the Loan Agreement are hereby incorporated
by reference in this Note to the same extent and with the same force as is fully
set forth herein.

7. The ownership of an interest in the Loan shall be registered on a record of
ownership maintained by Lender, as non-fiduciary agent for the Borrower,
pursuant to Section 14.34 of the Loan Agreement.

8. Each Individual Borrower shall be jointly and severally liable for the
payment of the Loan and the payment and performance of all other obligations of
Borrower (and of each Individual Borrower) under this Note and all other Loan
Documents.

[SIGNATURES FOLLOW ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

BORROWER: SST II MEZZ BORROWER, LLC, a Delaware limited liability company By:  
Strategic Storage Trust II, Inc., a Maryland corporation, its Manager   By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

 

SST II TRS MEZZ, LLC, a Delaware limited liability company By:   Strategic
Storage TRS II, Inc.,   a Delaware corporation, its Manager   By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

 

SSGT TRS MEZZ, LLC, a Delaware limited liability company By:   SS Growth TRS,
Inc.,   a Delaware corporation, its Manager   By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

Mezzanine Promissory Note – SST II 2019

Signature Page